DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-9, 11-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 5,346,090 to Purohit et al. (Purohit).
Regarding claim 1, Purohit discloses a closure (Fig 6) comprising a first body (52) comprising a metal with a first electrode potential (steel), second body (12) comprising a second metal with second electrode potential different than the first (nickel), first and second bodies joined together along a connection interface (Fig 7) between the bodies to form the closure separating a first space on a first side of the closure (left) from second space on second side (right) of closure, connection interface extending from first side to second side and comprising a close-coupled portion (Fig 7) and a seal (20) between the sides, a discrete solid sheet of polymer 
Regarding claim 2, Purohit further discloses seal portion comprising an elastomeric ring (20).
Regarding claim 7, Purohit further discloses fastener (28) joining the bodies along the close coupled portion.
Regarding claim 8, Purohit further discloses the fastener comprising plurality of threaded fasteners in holes through the bodies along the interface (Fig 2).
Regarding claim 9, Purohit further discloses the bodies joined along planar surfaces in the closed couple portion (Fig 1, 3).
Regarding claim 11, Purohit further discloses the bodies joined together to form an enclosure (14) around inner space on side of closure.
Regarding claim 12, Purohit further discloses closure fully extends around perimeter of enclosure (Fig 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,455,768 to Negishi in view of US 2019/0084733 to Chatterton et al (Chatterton).
Regarding claim 1, Negishi discloses a closure comprising a first body (2) comprising a metal with a first electrode potential (steel), second body (1) comprising a second metal with second electrode potential different than the first (nickel), first and second bodies joined together along a connection interface (Fig 4) between the bodies to form the closure separating a first space on a first side of the closure (left) from second space on second side (right) of closure, connection interface extending from first side to second side and comprising a close-coupled portion (1a, 2a) and a seal (4) between the sides, a discrete solid sheet of polymer film (5, col. 3, ll. 35-40) between the first and second bodies along the close-coupled portion of the interface (Fig 1).  Negishi does not teach the recited first and second bodies comprising different metals having different electrode potential.  Chatterton discloses a closure and container body comprising metal of different electrode potential (€0033) and one of ordinary skill in the art would have found it obvious to manufacture the casing of Negishi of different metals as suggested by Chatterton in order to facilitate protection of the contents from exposure to exterior environment (Chatterton, €0006).
 
Claim 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purohit in view of Applicant admitted prior art (AAPA).
Regarding claim 4, Purohit teaches the closure of claim 1 but does not teach the recited polymer.  However, official notice was taken and was not challenged in that the recited polymers were known in the art and one of ordinary skill in the art would have found it obvious to substitute the polymer of Purohit with the polymer known in the art such as polypropylene or In re Leshin, *>277< F.2d 197, 125 USPQ 416(CCPA 1960).
Regarding claim 6, Purohit teaches the closure of claim 1 and further discloses the bodies of different metal material but does not teach the recited combinations of material.  However, official notice is taken and was not challenged in that such metallic materials were known in the art and manufacturing the metals bodies of Purohit out of the metals recited would have been obvious to one of ordinary skill in the art for facilitating holding of corrosive solvents since it has been held that selection of a known material to make a container of a type made of material prior to the invention was held to be obvious.  In re Leshin, *>277< F.2d 197, 125 USPQ 416(CCPA 1960).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purohit.
Regarding claim 5, Purohit discloses the closure of claim 1 but does not teach the thickness of the polymer.  However, one of ordinary skill in the art would have found it obvious to change the thickness dimensions of the film to the range recited for optimization since it has been held that where the only difference between prior art and claims was a recitation of relative dimensions of the claimed device and device having the claimed relative dimensions would not perform differently than prior art device, the claimed device was not patentably distinct from the prior art device.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purohit in view of US Patent No. 10,711,390 to Christie.
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0236799 to Scott in view of Purohit.
Regarding claim 13, Scott discloses a pump (Fig 1) comprising an impeller (28) disposed in a housing (12) comprising a closure (10) but does not teach the structure of the closure as recited in claim 1.  Purohit discloses such a closure as recited in claim 1 and one of ordinary skill in the art would have found it obvious to substitute the closure of Scott with that as taught by Purohit in order to better prevent corrosion.

Response to Arguments
Applicant's arguments filed 12/2/2020 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that none of the prior art teach a film being a discrete solid sheet of polymer.  However, Purohit discloses in another embodiment (Figs 6-8) a solid sheet of polymer (cover 22) in between first and second bodies, the cover being different from a plastic coating.  Applicant further argues that absorber (5) of Negishi is not a discrete solid sheet of polymer.  However, Fig 7 of Negishi shows at least absorber (5) being a solid sheet that fits in the groove (6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ROBERT POON/Examiner, Art Unit 3735